MEMORANDUM OPINION
NORRIS, Circuit Judge.
Plaintiffs Ronald W. and Patsy V. Henegar appeal from Orders of the district court dismissing a number of federal and state claims they brought arising out of conduct by defendants that plaintiffs’ alleged amounted to employment discrimination.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the *447applicable law, we are not persuaded that the district court erred in granting judgment to defendants.
Because we conclude that the reasoning which supports judgment for defendants has been correctly articulated by the district court the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Memoranda and Orders filed March 14, 2001; May 1, 2002; and June 6, 2001.